Citation Nr: 1706584	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to the service-connected left knee disabilities. 

2.  Entitlement to service connection for a back disability, to include as due to the service-connected left knee disabilities. 

3.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease. 

4.  Entitlement to an increased rating in excess of 30 percent for left knee instability. 

5.  Entitlement to a total disability rating due to individual unemployability for the service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2013, the Board reopened the claims of entitlement to service connection for a back disability and a right knee disability, to include as secondary to the service-connected left knee disabilities.  The case was remanded in November 2013 and September 2014 for additional development.

In August 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a right knee disability, to include as due to the service-connected left knee disabilities; entitlement to higher evaluations for left knee degenerative joint disease and instability; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The lumbar spine disability is shown to be etiologically related to the service-connected left knee disabilities.


CONCLUSION OF LAW

The lumbar spine disability is caused by the service-connected left knee disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision is fully favorable regarding the claim of entitlement to service connection for a back disability and the other issues are being remanded for further development, a discussion of the duties to notify and assist is not warranted at this time. 

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In his September 2007 notice of disagreement, the Veteran wrote that his back disability was caused by his service-connected left knee disabilities.  He elaborated that his left knee had given out on several occasions and caused him to fall wherein he injured his back.  The Veteran is currently service-connected for degenerative joint disease and instability of the left knee. 

In August 2002, the Veteran underwent a VA examination to determine the nature and etiology of his back disability.  The Veteran reported that he injured his back when he fell while he was carrying two suitcases in 1991.  The VA examiner identified multi-level space narrowing and degenerative arthritic changes of the lumbar spine.  The VA examiner stated that the lumbar spine disability was not secondary to the service-connected left knee disabilities.  The lumbar spine disability was due to an industrial injury in 1991 and age.

An October 2007 VA treatment note reflects that the Veteran had fallen several times and had chronic low back pain.

In February 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his back disability.  The VA examiner diagnosed degenerative arthritis of the spine with mechanical back dysfunction and intervertebral disc syndrome.  The VA examiner opined that it was less likely than not that the Veteran's back disabilities were caused by his service-connected left knee disabilities.  He explained that the Veteran's back condition came on later in life and was associated with an industrial injury and or non-service-connected causations.  With regard to the Veteran's fall, the VA examiner indicated that there was "no substantial documentation."  The more likely causes of the low back conditions, according to the VA examiner, were genetics, work stress and other factors, rather than being caused or aggravated by the service-connected left knee injury.  Although there were treatment notes that indicate the Veteran's back was strained by the gait caused by his service-connected left knee disabilities, the examiner opined that these notes were after the Veteran had developed non-service-connected back conditions.

In September 2016, Dr. D.M. provided a private medical opinion regarding the etiology of the Veteran's low back disabilities.  He did not have lumbar symptoms until he injured himself in 1991.  He and his friends were in the process of removing a car engine.  He left knee gave out and the Veteran fell injuring his back.  The Veteran reinjured his spine when he fell in the shower after his left knee gave way.  He sustained a concussion and an injury to his lumbar spine.  4 to 5 years prior to Dr. D.M.'s evaluation, the Veteran fell at the mall when his left knee gave out and he injured his back.  He opined that the Veteran's falls related to his left knee instability were the direct cause of his lumbar spine symptoms.  After the Veteran injured his back in his falls, the lumbar condition was accelerated and made worse by the antalgic gait caused by the Veteran's left knee disabilities.  Dr. D.M. submitted medical literature to support his findings.

The Board finds that the August 2002 VA opinion is inadequate as it does not address the Veteran's contention that his injury was caused by his service-connected left knee giving out.  Additionally, it did not address the aggravation element of secondary service-connection.  38 C.F.R. § 3.310.  The February 2014 VA examination did not provide a rationale for why the Veteran's lumbar spine disability was not aggravated by the antalgic gait caused by the service-connected left knee disabilities.  In contrast, the Board finds that the September 2016 private opinion is probative regarding the nature and etiology of the Veteran's lumbar spine disability.  It addresses the relevant medical evidence, medical literature, and the Veteran's lay contentions.  Lastly, the Board finds the Veteran's contentions that he injured his back during falls caused by his left knee disabilities probative as there are notations in the regard that he fell and sustained a concussion. 

In light of the forgoing, the Board is satisfied that the criteria for granting service connection for a lumbar spine disability, as secondary to the service-connected left knee disabilities, have been met. 


ORDER

Service connection for a back disability, to include as due to the service-connected left knee disabilities, is granted. 


REMAND

In March 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his right knee disability.  The VA examiner stated that it was less likely than not that the Veteran's right knee disability was caused by his service-connected left knee disabilities.  He elaborated that the onset of the right knee disability was too long after his service-connected left knee disabilities.  The right knee disability was caused by genetics, causations, or aggravation rather than the service-connected left knee disabilities.  The chart did not provide a specific determination that falls caused his right knee disability.  He concluded that there was no clear and convincing proof that the right knee disability was caused or aggravated by the service-connected left knee disabilities.  

The Board finds that this medical opinion is inadequate.  The VA examiner concluded by stating that there was no clear and convincing proof that the right knee disability was caused or aggravated by the service-connected left knee disabilities.  This is an improper evidentiary standard.  The evidence need only show that it is at least as likely as not that the Veteran's right knee disability was caused or aggravated beyond its natural progression by the service-connected left knee disabilities.  Additionally, the VA examiner did not provide a sufficient rationale for why the Veteran's numerous documented falls did not cause or aggravate his right knee disability.  His opinion rests on the lack of a specific nexus determination provided in the Veteran's medical records.  The VA examiner did not address the Veteran's competent and credible lay contentions that his right knee pain was precipitated by the falls.  Therefore, a remand is necessary to obtain an adequate VA addendum medical opinion. 

With regard to the claims for increased evaluations for the service-connected left knee disabilities, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in February 2014 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the left knee claims can be addressed on the merits.  Id.

As the development that has been ordered will provide a more insight into the Veteran's disability picture for the appeal period, the Board will defer adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following actions: 

1.  The AOJ should obtain an addendum opinion on the following question: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or permanently aggravated beyond its natural progression by the service-connected left knee and/or back disabilities?

The examiner must include in the examination report the rationale for any opinion expressed.  Additionally, the VA examiner should address the Veteran's competent and credible statements regarding injuring his right knee during falls caused by his service-connected left knee disability.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

2.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected degenerative joint disease and instability of the left knee, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the left knee since 2006.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left knee disabilities are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected left knee since 2006.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the left knee since 2006.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


